DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Sullivan et al (US 2014/0261259).
Regarding claims 1 and 15, Sullivan discloses an internal combustion engine (Fig. 1, shown) comprising: an engine block 12 including a first cylinder and a second cylinder (Figs. 3 and 10 and ¶ [0055], fans 90 positioned above two cylinders); a crankshaft 84 configured to rotate about a crankshaft axis; a flywheel 88 coupled to the crankshaft; a first electric fan coupled to a first duct, the first duct configured to direct cooling air directly over the first cylinder, wherein the first cylinder is at least partially within the first duct; and a second electric fan coupled to a second duct, the second duct configured to direct cooling air directly over the second cylinder, wherein the second cylinder is at least partially within the second duct (Fig. 6 and 10, the fans 90 are two separate fans which are positioned such that they blow directly on a cylinder contained within the shown housings around the cylinders which are “ducts” containing the fans and cylinders).
Sullivan fails to disclose a throttle body configured to throttle incoming air to the first cylinder or the second cylinder; and an air filter assembly configured to filter incoming air from an air intake and provide cleaned air to the throttle body.
However, Sullivan is a two- or four-stroke engine (¶ [0027], wherein it is sufficiently old and well-known in the art to make use of throttles and air filters in an internal combustion engine such that examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the fling date of the invention to modify the device of Sullivan to include a throttle and air filter for its engine intakes as a throttle allows for control of air intake amounts within an engine and an air filters maintains clean air to prevent damage to the engine via unwanted debris in the intake.
Regarding claim 12, Sullivan discloses the claim limitation as modified above and applied to claim 12, including the engine being a mower comprising: a user seat; a first rear wheel and a second rear wheel; a mounting platform; and an internal combustion engine positioned on the mounting platform between the first rear wheel and the second rear wheel(¶ [0043], a zero-turn mower with an engine mounted behind the operator) but fails to disclose wherein the air filter assembly comprises one or more filter elements each positioned within a receptacle and configured to provide two stages of filtration. 
Regarding claim 2, Sullivan discloses the engine of claim 1, wherein the second duct is separate from the first duct (Fig. 6 and 10 and ¶ [0055], each engine cylinder is in its own portion of a “duct”).
Regarding claims 3, 14, and 16, Sullivan discloses the engine of claims 1 and 12, wherein the first duct defines a first cutout and the second duct defines a second cutout, wherein the first cylinder extends at least partially through the first cutout and the second cylinder extends at least partially through the second cutout (Fig. 6 and 10, the “cutouts” of the duct can be considered he openings in the casing which allow the cylinders to enter it).
Regarding claim 4, Sullivan discloses the engine of claim 3, wherein the first duct defines a first aperture and the second duct defines a second aperture (Fig. 10, shown fans require apertures for air flow).
Regarding claims 5 and 18, Sullivan discloses the engine of claim 4, wherein the first electric fan is coupled to the first duct proximate the first aperture, and wherein the second electric fan is coupled to the second duct proximate the second aperture, these acting as inlets (Fig. 10, shown fans each separate and requiring their own apertures as per Fig. 6 as well).
Regarding claims 6 and 13, Sullivan discloses the engine of claims 1 and 12, wherein the first electric fan is at least partially positioned within the first duct, and wherein the second electric fan is at least partially positioned within the second duct (Fig. 6 and 10, as per above, each fan is within its respective duct).
Regarding claim 7, Sullivan discloses the engine of claim 1, wherein the first electric fan rotates about a first fan axis not parallel to the crankshaft axis and the second electric fan rotates about a second fan axis not parallel to the crankshaft axis (¶ [0055], each of the fans is tilted with respect to each other and the crankshaft axis).
Regarding claim 8, Sullivan discloses the engine of claim 1, wherein the first electric fan rotates about a first fan axis not collinear to the crankshaft axis and the second electric fan rotates about a second fan axis not collinear to the crankshaft axis (¶ [0055], each of the fans is tilted with respect to each other and the crankshaft axis).
Regarding claim 10, Sullivan discloses the engine of claim 1, but fails to disclose wherein the air filter assembly (as modified above) is substantially adjacent the flywheel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position an air filter near the flywheel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 11, Sullivan discloses the engine of claim 1, wherein the engine further comprises: an alternator configured to transform mechanical energy into electrical energy; and a battery electrically coupled to the alternator (¶ [0048], the engine includes a battery and alternator)
However, it is sufficiently old and well-known in the art to make use multi-layered air filters in an internal combustion engine such that examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the fling date of the invention to modify the device of Sullivan to include an air filter with multiple air filter elements and stages of filtration as doing so would have provided improved air filtration of debris.
Regarding claim 18, Sullivan discloses the engine of claim 17, wherein the first electric fan rotates about a first fan axis not parallel to the crankshaft axis, and the second electric fan rotates about a second fan axis not parallel to the crankshaft axis.
Regarding claim 19, Sullivan discloses the engine of claim 15, further comprising: a battery (¶ [0050]) but fails to disclose the battery positioned on an opposite side of the engine from the air filter assembly; and a muffler, wherein the muffler fits within an overall footprint of the engine.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the battery and air filter relative to each other on opposite sides of the engine since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Further, it is sufficiently old and well-known in the art to make use of exhaust mufflers on an internal combustion engine such that examiner takes official notice that it would have been obvious to one of ordinary skill in the art before the fling date of the invention to modify the device of Sullivan to include a muffler to reduce noise from the engine exhaust, wherein its inclusion within the “footprint” of the engine depends on the specified footprint orientation and further wherein it would have been obvious to include it within the footprint since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 20, Sullivan discloses the engine of claim 15, wherein the first cylinder includes a first cylinder head and the second cylinder includes a second cylinder head, wherein the first cylinder head protrudes from the first duct and the second cylinder head protrudes from the second duct (Fig. 6, the shown ducts would be the casings including the fans of Fig. 10 which are shown with cylinder heads protruding in Fig. 3).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Sullivan et al (US 2014/0261259) over Bader et al (US 4,838,908).
Regarding claim 9, Sullivan discloses the engine of claim 1, but fails to disclose further including a screen coupled to the first electric fan, wherein the screen rotates with the first electric fan. Sullivan, for its part shows screens overs its air flow portions (Fig. 6, shown), but not rotating ones.
Bader discloses an engine air intake screen assembly (Fig. 1, shown and Abstract), wherein the screen 22 is rotated with the fan 17 (Fig. 2 and Claim 1), wherein this allows for an equipment, such as mowers which are exposed to foreign matter (Col. 1, Lns. 1-3), to more efficiently block this matter intrusion, such as blades of grass, more effectively (Col. 3, Lns. 44-51). 
Therefore, it would have been obvious to have the fan intake screens of Sullivan rotate along with the fan because doing so would allow the engine of Sullivan, wherein Sullivan’s engine is notably intended for use in mowers, to block foreign matters like blades of grass more effectively making use of Bader’s rotating screens in mower devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,408,325. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant invention’s claims are fully contained within those of ‘325, including that of a rotating screen, fan ducts, battery, and alternator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747